Citation Nr: 0001173	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-18 623	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had service from January 1954 to June 1974.  This 
appeal arises from a January 1995 rating decision, which 
denied service connection for PTSD and denied a total rating 
for compensation purposes based on individual 
unemployability.  In a September 1996 rating decision, the RO 
was rated incompetent for VA purposes and his spouse has been 
appointed as his fiduciary.  The veteran was accorded a 
hearing at the RO in October 1997, and a transcript of the 
hearing is included in the claims folder.  This case was 
remanded by the Board of Veterans' Appeals (Board) in January 
1999.  The claim for a total rating for compensation purposes 
based on individual unemployability is the subject of a 
remand following this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
PTSD has been obtained by the RO.  

2.  The veteran did not engage in combat during service, and 
a verified or verifiable stressor event in service is not 
shown.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's Form DD-214s ("Armed Forces of the 
United States Report of Transfer or Discharge") shows that 
his military occupational specialty (MOS) was construction 
equipment operator.  The veteran's Form DD-214s and his 
military personnel records do not show that he received any 
combat decorations.  The service medical records do not 
contain any complaint, diagnosis, or treatment for a 
psychiatric disorder.  

Records of VA medical treatment of the veteran, dating from 
November 1975 to March 1985, include a November 1975 note 
that the veteran had been seen six weeks earlier for a 
nervous disorder.  

In February 1985, the veteran submitted a statement asserting 
several claims, including a claim for service connection for 
a nervous disorder.  He indicated that he had been treated 
for a nervous disorder by N.T. Camp, M.D., and at the Walker 
Regional Medical Center (Walker Center).  However, records of 
medical treatment of the veteran from Dr. Camp, dating from 
April to December 1984, and records from Walker Center, 
dating from April through May 1984, do not reflect treatment 
for a psychiatric disorder, including PTSD.  

VA records of medical treatment of the veteran, dating from 
September 1986 to April 1987, include diagnoses of depression 
in September and October 1986, and February 1987.  In 
February 1987, he complained of a "wild dream" and 
continuing worry.  VA records, dating from April to July 
1987, include June 1987 medical progress notes containing 
assessments of dementia of questionable etiology, and 
dementia with memory loss.  A July 1987 VA computer 
tomography (CT) scan of the veteran's brain disclosed an 
indication of dementia.  

In a report of a general medical examination of the veteran 
by Jon E. Sanford, M.D., apparently dating from approximately 
1987, the veteran complained that his nerves bothered him a 
lot, and he had problems with sleeping and depression.  

VA records of medical treatment of the veteran, dating from 
January 1988 to April 1989, include a January 1988 medical 
progress note in which an examiner diagnosed dementia, which 
the examiner believed to be of vascular origin.  VA records 
of medical treatment of the veteran, dating from February to 
April 1989, include an April 1989 medical note that the 
veteran displayed signs of depression and decreased cognitive 
ability.  The examiner noted that the veteran was a very poor 
historian, remembering that he was married, but failing to 
recall the length of his marriage.  A summary of the 
veteran's VA hospitalization in March 1991 included diagnoses 
of mild dementia and depression.  

Records, dating from January 1993 to March 1994, include a 
January 1993 VA social worker's assessment of general anxiety 
disorder and depression secondary to reliving war trauma.  

In May 1994, the veteran submitted a claim for service 
connection for PTSD.  He indicated that he had nightmares of 
his experiences in Vietnam and he had been irritable and 
tense since his service there.  He gave a history of exposure 
to enemy fire without ammunition to defend himself.  

On VA psychiatric examination in November 1994, the examiner 
noted that all of the veteran's cognitive processes were 
impaired.  He was completely disoriented and confused, and 
was unable to provide reliable information in answer to the 
examiner's questions.  During the interview, he appeared to 
be dependent upon his wife for everything, including answers 
to the examiner's questions.  Diagnoses included dementia of 
unknown cause.  The examiner concluded that the veteran was 
unable to handle his funds.  Additional psychological testing 
was recommended to determine the degree of the veteran's 
cognitive and intellectual impairment.  

In a January 1995 rating decision, the RO, among other 
things, denied service connection for PTSD.  

VA records of medical treatment of the veteran, dating from 
February to March 1995, include a February 1995 examiner's 
note that the veteran reported two episodes of head trauma 
with loss of consciousness in service.  One occurred in Korea 
and the other occurred in Vietnam, when he tripped over a 
wire and sustained cuts to his upper lip and nose.  There was 
a question of dementia, and the diagnoses included chronic, 
stable PTSD secondary to an unknown etiology.  Another 
medical record from February 1995 indicated that the veteran 
was being followed in the VA neurology clinic for an organic 
brain syndrome that was thought to possibly relate to his 
history of head trauma in service.  The examiner opined that 
the veteran's disability might be related to service and 
encouraged the veteran's family to seek additional benefits.  

On VA general medical examination of the veteran in June 
1995, the examiner indicated that there were no obvious 
psychiatric abnormalities except impaired reason and, to a 
lesser extent, impaired remote memory.  Diagnoses included 
dementia of unknown etiology, and probable PTSD.  

In a July 1995 statement, the veteran indicated that he 
served in Vietnam from December 1968 to December 1969, while 
assigned to the 820th Civil Engineer Squadron (CES).  During 
the summer of 1969, while at Tuy Hoa, intelligence reported 
that a large enemy attack was imminent.  The veteran's unit 
was ordered to go into foxholes guarding a defensive 
perimeter, but ammunition was not issued.  The enemy shelled 
the position for approximately 45 minutes.  On another 
occasion, the veteran and an airman were awaiting convoy 
escort to Tuy Hoa when the enemy began close-range shelling. 
The veteran saw dead Vietnamese bodies while making his way 
to Tuy Hoa with his companion.  After reaching Tuy Hoa, the 
Navy continued shelling nearby, making it difficult to sleep.  
The veteran also reported that he was injured when he ran 
into a wire strung up by Vietnamese at night.  

The veteran was interviewed by a VA social worker in August 
1995.  During the interview, the veteran complained of 
nightmares and said he slept only 2 hours at a time.  He had 
intrusive thoughts of his war experiences.  He declined to 
discuss his war experiences.  

On VA psychiatric examination in August 1995, the veteran did 
not know his correct age, or day and month of the year.  He 
knew that he was in a VA hospital, but did not know the city 
in which the hospital was located.  The veteran's wife 
explained that he was easily confused.  The veteran said that 
he dreamed of the war all night long.  He recalled two men 
being blown up by a land mine.  He reported being under 
attack without any ammunition to defend himself.  He said 
that he often forgot where he was and tended to become lost.  
He never went anywhere alone and required constant 
supervision.  Following clinical evaluation, the examiner 
concluded that the veteran appeared to be incapable of 
independent living.  The diagnoses were dementia and PTSD.  
The examiner added that the PTSD diagnoses was based on the 
report of the veteran's wife of the veteran's preoccupation 
with war memories, frequent unsolicited conversation about 
the war, frequent detailed memories of experiences during the 
war, nightmares and sleep disturbance.  The veteran's PTSD 
appeared to be moderate in severity.  His dementia was so 
severe that he was unable to provide a more detailed 
description of his military experiences or more PTSD 
symptoms.  

On VA psychiatric examination in November 1995, the examiner 
noted that the veteran was too demented to answer any of the 
questions posed in the evaluation and his wife answered for 
him.  There was a diagnosis of dementia, but the etiology 
remained unclear.  Auditory and visual hallucinations were 
denied.  It was acknowledged that the veteran sometimes had 
nightmares about Vietnam.  Following clinical evaluation, the 
examiner concluded that the veteran was moderately demented 
and completely disabled.  Diagnoses included Axis I: 
dementia.  The examiner opined that moderate psychosocial 
stressors were present, and the veteran was living with the 
emotional and intellectual distress of dementia and other 
serious illnesses.  

On January 1996 VA examination of the veteran for housebound 
status or permanent need for regular aid and attendance, the 
examiner's diagnoses included PTSD and depression.  

In July 1996, a chronological listing of Viet Cong and North 
Vietnamese Army attacks on ten primary U.S. Air Force 
operating bases in Vietnam from 1961 to 1973 was received by 
the RO from the U.S. Army & Joint Services Environmental 
Support Group (ESG).  The listing did not show any reported 
enemy attacks on Tuy Hoa from December 1968 to December 1969, 
when the veteran was assigned there.  

In a July 1996 rating decision, the RO proposed a finding 
that the veteran is incompetent to manage his own funds.  In 
an August 1996 letter, the veteran requested that his wife be 
appointed as payee for his VA benefits.  In a September 1996 
rating decision, the RO determined that the veteran is not 
competent to handle disbursement of funds.  

On October 1996 field evaluation of the veteran, the examiner 
reported that he was unable to answer most questions  and was 
very dependent on his wife to function through the day.  The 
examiner recommended certification of the veteran's wife as 
spouse payee for VA benefits.  

The veteran was accorded a hearing before the RO in October 
1997.  He testified as to stressor events to which he had 
referred in previous written statements.  The veteran's wife 
indicated that a VA physician had diagnosed PTSD and related 
the veteran's PTSD to his Vietnam experiences.  

In January 1999, the Board remanded the case to the RO.  The 
Board concluded that the February 1995 VA medical note 
referring to organic brain syndrome was an informal claim for 
service connection for organic brain syndrome.  The Board 
found that this issue was inextricably intertwined with the 
issues certified for appeal.  The remand directed that, among 
other things, the claim of service connection for organic 
brain syndrome be adjudicated by the RO.  

In a March 1999 rating decision, the RO denied service 
connection for organic brain syndrome.  The veteran has not 
expressed dissatisfaction with the March 1999 rating 
decision.  


Analysis

The claim of entitlement to service connection for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) cited the three 
elements required by 38 C.F.R. § 3.304(f) to warrant a grant 
of service connection for PTSD:  (1) a current, clear medical 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.  The Court further held that, if 
the claimed stressor is not combat related, a veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence".  Id. at 
142.  The Court also held that, in order to permit judicial 
review of a denial of service connection for PTSD by the 
Board, the Board must generally make specific findings of 
fact as to whether the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressors were related 
to such combat.  Id. at 145.  

In this case, the veteran's Form DD-214s do not reflect 
combat.  His MOS was construction equipment operator and the 
evidence confirms that he did not receive any combat awards 
or decorations.  The veteran's participation in combat could 
not be verified from the information he has provided 
regarding stressful events during service.  Consequently, the 
Board finds that he did not engage in combat.  

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 142.  In this case, the veteran's own statements 
regarding the occurrence of stressors lack significant 
detail.  

Among the more readily verifiable stressor events cited by 
the veteran is his assertion that, at an unspecified time 
during his assignment to Tuy Hoa in the period between 
December 1968 and December 1969, he was exposed to enemy 
shelling.  However, the listing of enemy artillery attacks on 
Tuy Hoa provided by ESG does not show any reported enemy 
artillery attacks on Tuy Hoa while the veteran was there.  

With respect to the psychiatric evaluations of the veteran 
which include diagnoses of PTSD, it is noteworthy that any 
history reported in the psychiatric evaluations is based upon 
the veteran's own accounts, and examiners have themselves 
reported that the veteran is a very poor historian.  

Finally, the Court has noted that 38 C.F.R. § 3.304(f) 
precludes use of a medical opinion based on post-service 
examination of the veteran as credible evidence to help 
establish "actual" occurrence of in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  
Consequently, the claim of service connection for PTSD must 
be denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

With regard to the claim for a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities, the Board initially notes that total 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.  

Currently, the veteran has multiple service-connected 
disabilities.  One of these disabilities, lumbosacral strain 
with degenerative joint disease and L4-5 radiculopathy, is 
currently rated 40 percent disabling.  Chronic sinusitis, 
post-operative status, hypertension, and a duodenal ulcer 
with hiatal hernia are service-connected, and each of the 
foregoing disabilities is rated 10 percent disabling.  The 
combined rating does not reach 70 percent.  Therefore, the 
schedular requirements for a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities are not currently met.  

However, as noted above, the veteran's hypertension is 
service-connected and currently rated 10 percent disabling 
under Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Code 
7101.  The regulations pertaining to ratings of diseases of 
the heart were revised effective January 12, 1998.  The Court 
has held that, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version most favorable to the appellant will 
apply, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The veteran's service-connected hypertension has 
not been evaluated by the RO under the rating criteria which 
became effective January 12, 1998 (the current criteria).  
The veteran's service-connected hypertension may warrant a 
higher rating than that which is currently assigned, and the 
higher rating may, in turn, raise the combined rating for the 
veteran's service-connected disabilities to the 70 percent 
level required under 38 C.F.R. § 4.16.  

Additionally, while there is substantial medical evidence of 
record, the Board concludes that the current record does not 
permit an equitable determination as to whether the veteran's 
service-connected disabilities by themselves effectively 
preclude him from following a substantially gainful 
occupation.  For example, in his general medical examination 
of the veteran in 1987, Dr. Sanford opined that the veteran 
had not worked in two years because of his back, arthritis in 
his arm, and his hemorrhoids.  Dr. Sanford's opinion appears 
to attribute the veteran's inability to work to three 
separate disabilities; two of which (his low back disorder 
and hemorrhoids) are service-connected, while the third 
(arthritis in his right shoulder) is not.  

In December 1991, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  He 
indicated that he had last worked in 1984, as a truck driver, 
and was receiving disability benefits from the Social 
Security Administration (SSA).  SSA disability determination 
records were associated with the claims folder in April 1995.  
The disability determination indicated that pertinent medical 
evidence revealed that the veteran's back disorder, right arm 
disorder, and affective disorder significantly limited his 
ability to engage in basic work-related activities.  Like Dr. 
Sanford's opinion, the SSA determination indicated that the 
veteran is unable to work due to both service-connected (low 
back disorder) and nonservice-connected disabilities (right 
arm disorder and affective disorder).  

In an April 1993 letter, Erich W. Wouters, M.D., reported 
treating the veteran's back.  Dr. Wouters opined that the 
veteran's significant back symptoms would make any type of 
heavy manual labor painful for him.  However, Dr. Wouter did 
not indicate whether the service-connected back disorder, by 
itself, precluded substantially gainful employment.  

At the completion of an August 1995 interview of the veteran 
by a VA social worker, the social worker's report indicated 
that it was obvious that the veteran was unable to work 
physically or mentally.  The report did not attribute the 
veteran's inability to work to any specific disability or 
disabilities.  

Accordingly, for the foregoing reasons, the claim for a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
REMANDED for the following:  

1.  The veteran should be afforded a VA 
examination by a physician skilled in 
evaluating diseases of the heart to 
determine the current severity of his 
service-connected hypertension.  The 
claims folder, this remand order, and a 
copy of the disability ratings criteria 
for diseases of the heart which became 
effective January 12, 1998 must be made 
available to the examiner in connection 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder, this remand 
order, and the disability ratings 
criteria which became effective January 
12, 1998 have been reviewed.  All 
clinical findings should be reported in 
detail.  The examiner must comment as to 
the presence or absence of each symptom 
and finding required under the current 
ratings criteria for diseases of the 
heart from 10 percent to the maximum 60 
percent rating available under Diagnostic 
Code 7101.  

2.  Following completion of the above 
actions, the RO should again review the 
claim for a total rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disabilities.  If the combined rating for 
the veteran's service-connected 
disabilities is at least 70 percent, the 
RO should determine whether the evidence 
of record demonstrates that the veteran's 
service-connected disabilities preclude 
him from following a substantially 
gainful occupation.  If the combined 
rating for the veteran's service-
connected disabilities is at least 70 
percent and the evidence of record does 
not permit a determination as to whether 
his service-connected disabilities 
preclude him from following a 
substantially gainful occupation, 
evidentiary development should be 
undertaken to permit such determination 
to be made.  

3.  If the claim for a total rating for 
compensation purposes based on individual 
unemployability due to service-connected 
disabilities remains denied (to include a 
finding that the combined rating of the 
veteran's service-connected disabilities 
does not reach 70 percent), the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action until he is informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 
38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

